                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:17CR79

        vs.
                                                           ORDER ON APPEARANCE FOR
SCOTT WISEMAN,                                           SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on January 31, 2020 regarding Petition for
Offender Under Supervision [44]. Julie B. Hansen represented the defendant. Matt E. Lierman
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant is being released pending a final dispositional hearing. Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The
Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on March 18, 2020.
        The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 31st day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
